Citation Nr: 0007109	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  97-32 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from February 1954 to October 
1957 and from January 1958 to May 1974.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 1997 decision by the Department of Veterans Affairs 
(VA) Medical & Regional Office Center (RO) in Wichita, 
Kansas.

The Board previously remanded the appeal in February 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Bilateral hearing loss may not be dissociated from active 
service.

3.  Bilateral tinnitus may not be dissociated from active 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.385 (1999).

2.  Bilateral tinnitus was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for service connection for bilateral hearing loss and 
bilateral tinnitus are plausible and capable of 
substantiation, and thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The record contains competent medical 
evidence, presumed credible for the purpose of a well-
grounded determination, that the veteran has bilateral 
hearing loss disability for VA purposes and that he has 
bilateral tinnitus, and that there exists a nexus between 
these disabilities and service.  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  The veteran has been afforded a VA 
examination.  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claims and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

Service connection may be established for a disability 
resulting from personal injury or a disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or a disease contracted in line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Although reports of service audiology examinations, conducted 
separately and in conjunction with periodic service 
examinations, do not indicate that the veteran had hearing 
loss disability for VA purposes, they do reflect that the 
veteran's hearing acuity declined during his active service.  
See service audiology examinations accomplished in May 1958, 
1960, September 1963, October 1968, and September 1969, as 
well as audiology examinations accomplished at the time of 
service examinations in May 1966, January 1971, January 1972 
and June 1973.  The report of a September 1963 service 
audiology examination reflects that the veteran reported 
tinnitus following exposure to noise.

The veteran's service medical records and his DD form 214's 
reflect that he was involved in aircraft electric maintenance 
and was exposed to noise on the flight line.

An April 1997 letter from a private examiner reflects that 
the veteran reported decreased hearing and occasional 
tinnitus.  The assessment included Cochlear degeneration.

The report of a November 1999 VA audiology examination 
reflects that the veteran has hearing loss disability for VA 
purposes.  The examiner noted the veteran's 20-year history 
in the Air Force with 16 of those years in direct involvement 
with jet aircraft.  The examiner found that the veteran had 
bilateral tinnitus and bilateral hearing loss and indicated 
that it was as likely as not that noise trauma during 
16 years of exposure to jet engines in military service was 
the etiology of the tinnitus, as well as the veteran's 
hearing loss.

With consideration of the decline in the veteran's hearing 
acuity during his active service, as well as his complaints 
of tinnitus and his exposure to noise during his active 
service and the current medical opinion indicating that it is 
at least as likely as not that current hearing loss and 
tinnitus are related to the noise exposure during active 
service, as balanced against the April 1997 assessment of 
Cochlear degeneration, the Board concludes that the evidence 
is in equipoise with respect to whether or not the veteran 
currently has bilateral hearing loss and tinnitus that is 
related to his active service.  In resolving all doubt in the 
veteran's behalf, service connection for bilateral hearing 
loss and tinnitus is warranted.  38 U.S.C.A. § 5107.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

